Per Curiam.

The record before the State Liquor Authority furnished a substantial basis for its refusal to grant petitioner’s application for a restaurant liquor license.
Since the revocation of a license previously issued to petitioner on a finding that he permitted the premises to become disorderly, a number of applications for a license for the premises were made and denied. Although petitioner has continuously owned and operated the restaurant since the revocation, he caused seven of the applications to be filed in the names of others without disclosing his interest. In other applications made in his own name he concealed Ms record of arrests, two of which involved the sale of alcoholic beverages without a license. These facts amply support a finding that petitioner’s prior record for law observance is such that the granting of his application would create a high degree of risk in the administration and enforcement of the Alcoholic Beverage Control Law.
In such circumstances it may not be said that the action of the Authority in denying petitioner’s application was arbitrary or capricious. Consequently, the order appealed from should be reversed, with $20 costs and disbursements, and the petition dismissed.
Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to appellants, and the petition dismissed. Settle order on notice.